

114 S518 IS: Highway Runoff Management Act
U.S. Senate
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 518IN THE SENATE OF THE UNITED STATESFebruary 12, 2015Mr. Cardin introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo require States to establish highway stormwater management programs.
	
 1.Short titleThis Act may be cited as the Highway Runoff Management Act. 2.Federal-aid highway runoff management (a)In generalChapter 3 of title 23, United States Code, is amended by adding at the end the following:
				
					330.Federal-aid highway runoff  management program
 (a)DefinitionsIn this section: (1)Covered projectThe term covered project means a reconstruction, rehabilitation, reconfiguration, renovation, major resurfacing, or new construction project on a Federal-aid highway carried out under this title that results in—
 (A)a 10-percent or greater increase in impervious surface of the aerial extent within the right-of-way of the project limit on a Federal-aid highway or associated facility; or
 (B)an increase of 1 acre or more in impervious surface coverage. (2)Erosive forceThe term erosive force means the flowrate within a stream or channel in which channel bed or bank material becomes detached, which in most cases is less than or equal to the flowrate produced by the 2-year storm event.
 (3)Highway runoffThe term highway runoff , with respect to a Federal-aid highway, associated facility, or management measure retrofit project, means a discharge of peak flow rate or volume of runoff that exceeds flows generated under preproject conditions.
 (4)Impacted hydrologyThe term impacted hydrology means stormwater runoff generated from all areas within the site limits of a covered project. (5)Management measureThe term management measure means a program, structural or nonstructural management practice, operational procedure, or policy on or off the project site that is intended to prevent, reduce, or control highway runoff.
							(b)State highway stormwater management programs
 (1)In generalNot later than 1 year after the date of enactment of this section, each State shall— (A)develop a process for analyzing the erosive force of highway runoff generated from covered projects; and
 (B)apply management measures to maintain or restore impacted hydrology associated with highway runoff from covered projects.
 (2)InclusionsThe management measures established under paragraph (1) may include, as the State determines to be appropriate, management measures that—
 (A)minimize the erosive force of highway runoff from a covered project on a channel bed or bank of receiving water by managing highway runoff within the area of the covered project;
 (B)manage impacted hydrology in such a manner that the highway runoff generated by a covered project is below the erosive force flow and volume;
 (C)to the maximum extent practicable, seek to address the impact of the erosive force of hydrologic events that have the potential to create or exacerbate downstream channel erosion, including excess pier and abutment scour at bridges and channel downcutting and bank failure of streams adjacent to highway embankments;
 (D)ensure that the highway runoff from the post-construction condition does not increase the risk of channel erosion relative to the preproject condition; and
 (E)employ simplified approaches to determining the erosive force of highway runoff generated from covered projects, such as a regionalized analysis of streams within a State.
								(c)Guidance
 (1)In generalNot later than 180 days after the date of enactment of this section, the Secretary, in consultation with the heads of other relevant Federal agencies, shall publish guidance to assist States in carrying out this section.
 (2)Contents of guidanceThe guidance shall include guidelines and technical assistance for the establishment of State management measures that will be used to assist in avoiding, minimizing, and managing highway runoff from covered projects, including guidelines to help States integrate the planning, selection, design, and long-term operation and maintenance of management measures consistent with the design standards in the overall project planning process.
 (3)ApprovalThe Secretary, in consultation with the heads of other relevant Federal agencies, shall— (A)review the management measures program of each State; and
 (B)approve such a program, if the program meets the requirements of subsection (b). (4)UpdatesNot later than 5 years after the date of publication of the guidance under this subsection, and not less frequently than once every 5 years thereafter—
 (A)the Secretary, in consultation with the heads of other relevant Federal agencies, shall update the guidance, as applicable; and
 (B)each State, as applicable, shall update the management measures program of the State in accordance with the updated guidance.
								(d)Reporting
 (1)In generalExcept as provided in paragraph (2)(A), each State shall submit to the Secretary an annual report that describes the activities carried out under the highway stormwater management program of the State, including a description of any reductions of stormwater runoff achieved as a result of covered projects carried out by the State after the date of enactment of this section.
							(2)Reporting requirements under permit
 (A)In generalA State shall not be required to submit an annual report described in paragraph (1) if the State— (i)is operating Federal-aid highways in the State in a post-construction condition in accordance with a permit issued under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.);
 (ii)is subject to an annual reporting requirement under such a permit (regardless of whether the permitting authority is a Federal or State agency); and
 (iii)carries out a covered project with respect to a Federal-aid highway in the State described in clause (i).
 (B)Transmission of reportA Federal or State permitting authority that receives an annual report described in subparagraph (A)(ii) shall, on receipt of such a report, transmit a copy of the report to the Secretary..
 (b)Clerical amendmentThe analysis for chapter 3 of title 23, United States Code, is amended by adding at the end the following:
				330. Federal-aid highway runoff management program..